Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the following communications: filing of and RCE with arguments and amendments on 10/22/2021. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 

2. 	Claims 1-20 are pending in the case. 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive for the following reasons. First, the rejection includes a new reference to Shalabi that teaches different templates for different platforms and displaying preview for said platforms. Olsson has been removed from consideration. Therefore for this first reason, applicant’s arguments are moot. Second, the teachings of Hale show, in contrast to applicants assertions simultaneously displaying custom templates for different platforms (See discussion below). Further, Shalabi shows in the alternative how different platforms can be customized using different content templates and viewing previews of the platforms in different ways. Thus, in light of this evidence applicants arguments are not persuasive. 


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
.

4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. 	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundeen et. al. U.S. Publication No. 20180349107 published Dec. 6, 2018 in view of Hale et. al U.S. Publication No. 20150020010 published Jan. 15, 2015 in further view of Shalabi et. al. U.S. Publication No. 20130145257 published June 6, 2013.  

The present application specification refers to a “tenant” as follows:
[003]  A tenant can be a group within an organization or a customer of the provider of the white-labelled application.

A template is also described in the present application specification as:
[0032] In some examples, GUI customization tool 140 can be accessible only to users with administrator rights, such as with admin device 100. An admin user interacting with GUI customization tool 140 can create a template for GUI 164 that determines how GUI 164 appears on user devices 150. 
[0033] FIG. 2 includes example steps for graphically providing an interface for customizing a GUI template. At stage 210, GUI customization tool 140 can provide customization options. For example, a user can initiate GUI customization tool 140 on admin device 100. The customization options can be GUI elements that change various settings in a template of GUI 164, such as colors, text, and images. Some example types of GUI elements can include text boxes, option buttons, dropdown lists, toggles, color selectors, image uploaders, and the like.
Therefore the skilled artisan prior to the effective date of the invention using the intrinsic information within the specification while interpreting the claimed “template” and “tenant” would understand that a tenant is a customer and a template is at least an outline of a GUI comprising graphical components and colors.
In regard to Independent claim 1, Lundeen teaches a method for graphical user interface (“GUI”) template customization, comprising: 
Receiving selection of one of a plurality of tenants in a GUI customization tool 
providing customization options in  GUI customization tool, wherein each of the customization options corresponds to a component of a template for a GUI specific to the selected tenant (See Fig. 3-4, customization of text, color, size and style and layout corresponds to the weather app. See similarly in figure 7, as content, style, and layout correspond to the image.) As stated in Lundeen and shown in figure 3-4, Lundeen saves a specific interface configuration (template) with a layout, text, color and alignment of content for the user (Para 28-32., Fig. 3) and specific device type for the benefit of not having to test to see what the changes will be for the different devices that the users may view the application with (See also Para 35-37). For example, (Para 28-29) Lundeen teaches configuring the weather application with a specific layout, text, style, color, etc. (See also Fig. 4 and Para 30-31). The end result being a configured platform to the owners liking (para 22).
simultaneously displaying a plurality of previews of the GUI  template in conjunction with the customization options, wherein each of the plurality of previews displays a different  configuration gui (See fig. 3, 4 and 7, as displaying a preview of a screen with the customization options where the display sizes correspond to display platforms at the same time (Para 15-16, 26, 30-37, various device types). 
receiving a selection of one of the customization options; and updating the plurality of previews based on the selection (Para 28-29). Lundeen teaches the display changes made by the user can be seen in the previews, by viewing the effect (para 31).
Lundeen is seen as teaching a “template” as least a stored configuration of a specific page or user interface that includes a least components, location, colors, styles, etc. Moreover, Lundeen is seen as at least allowing a first owner to configure their specific applications, thus the customer is selected when the page for the owner is edited. Nonetheless, Lundeen does not mention the phrase “template” nor mention selecting another tenant. The teachings of Hale are provided as teaching references in the art to show prior to the effective date of the invention the use of templates and for the selection of customers from a list. However, Lundeen does not specifically recite:
simultaneously displaying a plurality of previews of the GUI  template in conjunction with the customization options, wherein each of the plurality of previews displays a different platforms configuration gui
	Hale shows templates that are individually customized (fig. 6, select templates). Hale shows Fig. 7, template for desktop or webpage (See item 730 and individual customizations 712, etc). Hale show a second platform for tesla with color, headers and format (para 99) where the display size is specific and includes tasks or different elements (See Para 102-104). Noting each of these customizations are on the same page, all the user need do is select the buttons at the top of the page. As shown in fig. 8b a different template is shown for a tablet  with fewer feed items than that in fig. 8a.. Finally for a phone, a different template is chosen with a single column and even fewer feed items. As shown in figure 9a -10c, the user can configure the platforms (Para 128-137). Thus, Hale teaches simultaneously displaying a plurality of previews with customization options and on different platforms where each template can be customized for each. Hale   is also analogous art to Lundeen as Hale also teaches a multi-tenant application interface with a preview feature (See Para 22-24). Similar to Lundeen Hale discloses a user interface editor to drag and drop or configure the user interface (Para 21). Hale teaches the use of templates to allow a user to build a page (Para 22). Hale suggests various types of templates can be use and some templates can be generated or customized by vendors and a list of templates can be provided to the user (Para 22). The user can add components to the template (Para 23) and then preview the template page (Para 24). Hale teaches a multi-tenant system as comprising multiple customers (Para 29,). Hale similarly teaches each tenant can have its own ID (Para 31) and where tenant data is kept separate (Para 50). Hale teaches a user can access an editor (Para 94, items 304) where the user interface editor allow the user to customize the application (Para 95). The user can select one or more configurable templates (Para 94, 98). The user interface provides a preview of different form factor devices (laptop, phone, desktop) (Para 97). As shown in figure 6, the page building screen allows the user to select a template (Para 99). As shown in Fig. 7, a specific tenant template is displayed (e.g. tesla) and previewed for a desktop applications (Para 101). Fig. 8a-b, shows the preview for a tablet (Para 102-104, 112). The user can select with a slider which device they would like to display the preview for (Para 104). Hale teaches the display controls can be set to display more or less information in each component 
	In the alternative to Hale, Shalabi teaches a user interface where different editions can be created simultaneously through templates where the content can be displayed based on the publishers desires regardless of the native system but are laid out based on system configurations (Para 20). Shalabi teaches a customization tool to preview each edition (Para 44). As shown in 2C the user can configure the template for the device platform (e.g. tablet). Different templates are used for each device (Para 49). Templates also specify content and can be customized (Para 51-52). Shalabi teaches this feature allows the publisher to customize the content templates for each device type (Para 56-58). Shalabi teaches the user can preview each of the platforms (Para 64-68). As shown from page 2B to 2Q the user on the same page can view the different content templates and on different platforms. The combination and difference in Hale, is that Shalabi teaches additional custom templates with content customization and a rotational view for each platform with a preview for each. Thus, in combination the editor of Shalabi and Hale show the missing feature in Lundeen of using specific templates for the different device platform types and simultaneously showing previews for each.  
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hale, Shalabi and Lundeen in front of them to show how an editor with a preview function can also present template based user interface to a user where the system providing the template can also be used by more than one customer or tenant. The motivation to combine Hale with 
With respect to dependent claim 2, Lundeen teaches the method wherein the plurality of previews are updated in real-time based on selection of the customization options (Para 15, 19-20, 31, 37).
With respect to dependent claim 3, Lundeen teaches the method wherein the simultaneously displayed platforms include platforms for a web page, a mobile device, and a desktop application (Para 37, different device types). In the alternative, Shalabi and Hale show simultaneously displaying platforms. 
With respect to dependent claim 4, Lundeen teaches the method wherein each of the plurality of previews provides a shell of the GUI template according to the corresponding display platform (Para 37, describes displaying what each application display will look like on each of the device types).
Lundeen is seen as teaching a “template” as least a stored configuration of a specific page or user interface that includes a least components, location, colors, styles, etc. Moreover, Lundeen is seen as at least allowing a first owner to configure their specific applications, thus the customer is selected when the page for the owner is edited. Nonetheless, Lundeen does not mention the phrase “template” nor mention selecting another tenant. The teachings of Hale is  provided as teaching references in the art to show prior to the effective date of the invention the use of templates and for the selection of customers from a list.

simultaneously displaying a plurality of previews of the GUI  template in conjunction with the customization options, wherein each of the plurality of previews displays a different platforms configuration gui
	Hale shows templates that are individually customized (fig. 6, select templates). Hale shows Fig. 7, template for desktop or webpage (See item 730 and individual customizations 712, etc). Hale show a second platform for tesla with color, headers and format (para 99) where the display size is specific and includes tasks or different elements (See Para 102-104). Noting each of these customizations are on the same page, all the user need do is select the buttons at the top of the page. As shown in fig. 8b a different template is shown for a tablet  with fewer feed items than that in fig. 8a.. Finally for a phone, a different template is chosen with a single column and even fewer feed items. As shown in figure 9a -10c, the user can configure the platforms (Para 128-137). Thus, Hale teaches simultaneously displaying a plurality of previews with customization options and on different platforms where each template can be customized for each. Hale   is also analogous art to Lundeen as Hale also teaches a multi-tenant application interface with a preview feature (See Para 22-24). Similar to Lundeen Hale discloses a user interface editor to drag and drop or configure the user interface (Para 21). Hale teaches the use of templates to allow a user to build a page (Para 22). Hale suggests various types of templates can be use and some templates can be generated or customized by vendors and a list of templates can be provided to the user (Para 22). The user can add components to the template (Para 23) and then preview the template page (Para 24). Hale teaches a multi-tenant system as comprising multiple customers (Para 29,). Hale similarly teaches each tenant can have its own ID (Para 31) and where tenant data is kept separate (Para 50). Hale teaches a user can access an editor (Para 94, items 304) where the user interface editor allow the user to customize the application (Para 95). The user can select one or more configurable templates (Para 94, 98). The user interface provides a preview of different form factor devices (laptop, phone, desktop) (Para 97). As shown in figure 6, the page building screen allows the user to select a template (Para 99). As shown in Fig. 7, a specific tenant template is displayed (e.g. tesla) and previewed for a desktop applications (Para 101). Fig. 8a-b, shows the preview for a tablet (Para 102-
	In the alternative to Hale, Shalabi teaches a user interface where different editions can be created simultaneously through templates where the content can be displayed based on the publishers desires regardless of the native system but are laid out based on system configurations (Para 20). Shalabi teaches a customization tool to preview each edition (Para 44). As shown in 2C the user can configure the template for the device platform (e.g. tablet). Different templates are used for each device (Para 49). Templates also specify content and can be customized (Para 51-52). Shalabi teaches this feature allows the publisher to customize the content templates for each device type (Para 56-58). Shalabi teaches the user can preview each of the platforms (Para 64-68). As shown from page 2B to 2Q the user on the same page can view the different content templates and on different platforms. The combination and difference in Hale, is that Shalabi teaches additional custom templates with content customization and a rotational view for each platform with a preview for each. Thus, in combination the editor of Shalabi and Hale show the missing feature in Lundeen of using specific templates for the different device platform types and simultaneously showing previews for each.  
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hale, Shalabi and Lundeen in front of them to show how an editor with a preview 

With respect to dependent claims 5-6, Lundeen teaches the method further comprising: storing the selected customization options in a cache; receiving a selection to save the template; and transmitting the selected customization options to a storage device wherein transmitting the selected customization options to a storage device causes the GUI screen template to be updated according to the selected customization options (Para 44, 46, storage systems and Para 33-37 ). Lundeen teaches capturing screenshots of a device, along with a user edits, then using the SDK to take a flat version of the image, and convert the images to a requested resolutions. Thus, sending the changes to memory and processing to the server which are then retrieved for display.
Lundeen is seen as teaching a “template” as least a stored configuration of a specific page or user interface that includes a least components, location, colors, styles, etc. Moreover, Lundeen is seen as at least allowing a first owner to configure their specific applications, thus the customer is selected when the page for the owner is edited. Nonetheless, Lundeen does not mention the phrase “template” nor mention selecting another tenant. The teachings of Hale are provided as teaching references in the art to show prior to the effective date of the invention the use of templates and for the selection of customers from a list.

simultaneously displaying a plurality of previews of the GUI  template in conjunction with the customization options, wherein each of the plurality of previews displays a different platforms configuration gui
	Hale shows templates that are individually customized (fig. 6, select templates). Hale shows Fig. 7, template for desktop or webpage (See item 730 and individual customizations 712, etc). Hale show a second platform for tesla with color, headers and format (para 99) where the display size is specific and includes tasks or different elements (See Para 102-104). Noting each of these customizations are on the same page, all the user need do is select the buttons at the top of the page. As shown in fig. 8b a different template is shown for a tablet  with fewer feed items than that in fig. 8a.. Finally for a phone, a different template is chosen with a single column and even fewer feed items. As shown in figure 9a -10c, the user can configure the platforms (Para 128-137). Thus, Hale teaches simultaneously displaying a plurality of previews with customization options and on different platforms where each template can be customized for each. Hale   is also analogous art to Lundeen as Hale also teaches a multi-tenant application interface with a preview feature (See Para 22-24). Similar to Lundeen Hale discloses a user interface editor to drag and drop or configure the user interface (Para 21). Hale teaches the use of templates to allow a user to build a page (Para 22). Hale suggests various types of templates can be use and some templates can be generated or customized by vendors and a list of templates can be provided to the user (Para 22). The user can add components to the template (Para 23) and then preview the template page (Para 24). Hale teaches a multi-tenant system as comprising multiple customers (Para 29,). Hale similarly teaches each tenant can have its own ID (Para 31) and where tenant data is kept separate (Para 50). Hale teaches a user can access an editor (Para 94, items 304) where the user interface editor allow the user to customize the application (Para 95). The user can select one or more configurable templates (Para 94, 98). The user interface provides a preview of different form factor devices (laptop, phone, desktop) (Para 97). As shown in figure 6, the page building screen allows the user to select a template (Para 99). As shown in Fig. 7, a specific tenant template is displayed (e.g. tesla) and previewed for a desktop applications (Para 101). Fig. 8a-b, shows the preview for a tablet (Para 102-
	In the alternative to Hale, Shalabi teaches a user interface where different editions can be created simultaneously through templates where the content can be displayed based on the publishers desires regardless of the native system but are laid out based on system configurations (Para 20). Shalabi teaches a customization tool to preview each edition (Para 44). As shown in 2C the user can configure the template for the device platform (e.g. tablet). Different templates are used for each device (Para 49). Templates also specify content and can be customized (Para 51-52). Shalabi teaches this feature allows the publisher to customize the content templates for each device type (Para 56-58). Shalabi teaches the user can preview each of the platforms (Para 64-68). As shown from page 2B to 2Q the user on the same page can view the different content templates and on different platforms. The combination and difference in Hale, is that Shalabi teaches additional custom templates with content customization and a rotational view for each platform with a preview for each. Thus, in combination the editor of Shalabi and Hale show the missing feature in Lundeen of using specific templates for the different device platform types and simultaneously showing previews for each.  
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hale, Shalabi and Lundeen in front of them to show how an editor with a preview 

With respect to dependent claim 7, Lundeen teaches the method wherein one customization option allows a user to select a tenant, and wherein the plurality of previews update to simultaneously display the different display platforms according to a saved template for the tenant (See owner Para 22, and simultaneous in fig. 4 and 7 and para 33 and 37, as the user can scroll through all of the various resolutions for different devices and platform displays), thus update for that owner making the changes.
Lundeen is seen as teaching a “template” as least a stored configuration of a specific page or user interface that includes a least components, location, colors, styles, etc. Moreover, Lundeen is seen as at least allowing a first owner to configure their specific applications, thus the customer is selected when the page for the owner is edited. Nonetheless, Lundeen does not mention the phrase “template” nor mention selecting another tenant. The teachings of Hale are provided as teaching references in the art to show prior to the effective date of the invention the use of templates and for the selection of customers from a list.
However, Lundeen does not specifically recite:
simultaneously displaying a plurality of previews of the GUI  template in conjunction with the customization options, wherein each of the plurality of previews displays a different platforms configuration gui
	Hale shows templates that are individually customized (fig. 6, select templates). Hale shows Fig. 7, template for desktop or webpage (See item 730 and individual customizations 712, etc). Hale show a second platform for tesla with color, headers and format (para 99) where the display size is specific and includes tasks or different elements (See Para 102-104). Noting each of these customizations are on the same page, all the user need do is select the buttons at the top of the page. As shown in fig. 8b a different template is shown for a tablet  with fewer feed items than that in fig. 8a.. Finally for a phone, a different template is chosen with a single column and even fewer feed items. As shown in figure 9a -10c, the user can configure the platforms (Para 128-137). Thus, Hale teaches simultaneously displaying a plurality of previews with customization options and on different platforms where each template can be customized for each. Hale   is also analogous art to Lundeen as Hale also teaches a multi-tenant application interface with a preview feature (See Para 22-24). Similar to Lundeen Hale discloses a user interface editor to drag and drop or configure the user interface (Para 21). Hale teaches the use of templates to allow a user to build a page (Para 22). Hale suggests various types of templates can be use and some templates can be generated or customized by vendors and a list of templates can be provided to the user (Para 22). The user can add components to the template (Para 23) and then preview the template page (Para 24). Hale teaches a multi-tenant system as comprising multiple customers (Para 29,). Hale similarly teaches each tenant can have its own ID (Para 31) and where tenant data is kept separate (Para 50). Hale teaches a user can access an editor (Para 94, items 304) where the user interface editor allow the user to customize the application (Para 95). The user can select one or more configurable templates (Para 94, 98). The user interface provides a preview of different form factor devices (laptop, phone, desktop) (Para 97). As shown in figure 6, the page building screen allows the user to select a template (Para 99). As shown in Fig. 7, a specific tenant template is displayed (e.g. tesla) and previewed for a desktop applications (Para 101). Fig. 8a-b, shows the preview for a tablet (Para 102-104, 112). The user can select with a slider which device they would like to display the preview for (Para 104). Hale teaches the display controls can be set to display more or less information in each component 
	In the alternative to Hale, Shalabi teaches a user interface where different editions can be created simultaneously through templates where the content can be displayed based on the publishers desires regardless of the native system but are laid out based on system configurations (Para 20). Shalabi teaches a customization tool to preview each edition (Para 44). As shown in 2C the user can configure the template for the device platform (e.g. tablet). Different templates are used for each device (Para 49). Templates also specify content and can be customized (Para 51-52). Shalabi teaches this feature allows the publisher to customize the content templates for each device type (Para 56-58). Shalabi teaches the user can preview each of the platforms (Para 64-68). As shown from page 2B to 2Q the user on the same page can view the different content templates and on different platforms. The combination and difference in Hale, is that Shalabi teaches additional custom templates with content customization and a rotational view for each platform with a preview for each. Thus, in combination the editor of Shalabi and Hale show the missing feature in Lundeen of using specific templates for the different device platform types and simultaneously showing previews for each.  
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Hale, Shalabi and Lundeen in front of them to show how an editor with a preview function can also present template based user interface to a user where the system providing the template can also be used by more than one customer or tenant. The motivation to combine Hale with 

With respect to claims 8-14, claims 8-14 reflect a non-transitory computer readable medium comprising computer instructions executable by a processor in substantially similar manner as the steps in claims 1-7, thus in further view of the following are rejected along the same rationale. ( See Para 38-54 and Fig. 8). 
With respect to claims 15-20, claims 15-20 reflect a system comprising a memory, and a processor that executes computer instructions in substantially similar manner as the steps in claims 1-7, thus in further view of the following are rejected along the same rationale. (See Para 38-54 and Fig. 8). Lundeen shows a processor 801 and storage 803 and GUI 809. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/             Primary Examiner, Art Unit 2179